Considering the Joint Petition to Revoke Probation and for Interim Suspension filed by respondent, Craig T. Broussard, and the Office of Disciplinary Counsel,
IT IS ORDERED that the probation of Craig T. Broussard, Louisiana Bar Roll number 26217, is hereby revoked. It is further ordered that respondent is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.